BERDON, J.,
dissenting. I would grant certification to appeal on the following issues: Whether the trial court in considering the termination of the parental rights of the natural father and mother impermissibly considered the termination of prior pregnancies by abortion implicating the mother’s right under Roe v. Wade, 410 U.S. 113, 93 S. Ct. 705, 35 L. Ed. 2d 147 (1973). See Doe v. Maher, 40 Conn. Sup. 394, 515 A.2d 134 (1986). The Appellate Court refused to review this issue because “[n]owhere in the transcript of any proceeding or in any pleading [did it] find any indication, even remotely,” that the issue was raised. In re James L., 55 Conn. App. 336, 349, 738 A.2d 749 (1999). That is absolutely correct. The simple reason is that it was raised by the trial court in its final memorandum of decision.
I would also grant certification on whether we should abandon the “waiver rule.” See id., 340; see also Dindo v. Grand Union Co., 331 F.2d 138, 141 (2d Cir. 1968); State v. Rutan, 194 Conn. 438, 440, 479 A.2d 1209 (1984).
Accordingly, I dissent.
Debra Cohen and Jennifer E. Davis, in support of the petition.
Susan T. Pearlman, assistant attorney general and Eugene P. Falco, in opposition.
Decided December 13, 1999
SULLIVAN, J., did not participate in the consideration or decision of this petition.